Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 01/21/2021 is acknowledged.

Response to Arguments
The reply filed on 01/21/2021 is not fully responsive to the prior Office action. Applicant cancelled original claims and submitted a complete new set of claims directed to a different invention and argued that the art of record, Helfert (US 8,100,412), is silent about the limitations of the new set of claims. Applicant’s argument is not persuasive.  

Election/Restrictions
Newly submitted claims 11-29 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Original claims are directed to “A steering system for a vehicle” with details of flexible seal which is classified in F16J. Newly submitted claims 11-29 are directed to “A steering column assembly for a vehicle” including new limitations such as elongate rod, nut member, guide, end stops, sensor, motor, actuator, etc. The new invention, steering column assembly, has no details of seal component or seal structure, which was claimed in original invention “A steering system”. The originally presented invention “A steering system” requires a flexible seal to perform the required sealing function. Thus, currently without a flexible seal and capable of performing the required sealing function of the originally submitted invention, is a different invention.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, new claims 11-29 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.